—In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Queens County (DePhillips, J.), dated October 27, 1997, which, after a hearing, granted the wife an order of protection until October 27, 1998.
Ordered that the order is affirmed, without costs or disbursements.
Initially, we note that although the order of protection has expired, the present appeal is not rendered academic thereby (see, Matter of Bickwid v Deutsch, 87 NY2d 862; Matter of Cindy L.S. v David L.S., 247 AD2d 543; Matter of Betz v Betz, 241 AD2d 519).
The Family Court’s denial of the husband’s request for an adjournment of the hearing was a provident exercise of discretion (see, Matter of Anthony M., 63 NY2d 270, 283; York v York, 250 AD2d 841). The husband had previously been granted an adjournment, and had been directed by the Family Court to appear for the instant hearing with counsel, which he failed to do. The evidence adduced at the hearing established that the husband committed harassment, which constituted a basis for granting the order of protection (see, Penal Law § 240.26 [3]; Family Ct Act § 812). Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.